         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

LANCE CARTER,

     Petitioner,

v.                                        Case No. 3:18cv159-LC/CAS

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,

     Respondent.
                                /

                                    ORDER

     This matter is before the Court on the Report and Recommendation

of the U.S. Magistrate Judge dated January 24, 2019 (ECF No. 21), that

Respondent’s motion to dismiss (ECF No. 19) be granted and the petition

for writ of habeas corpus (ECF No. 4), filed pursuant to 28 U.S.C. § 2254,

be dismissed. The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections

pursuant 28 U.S.C. § 636(b)(1). No objections have been filed.

     Having considered the Report and Recommendation, I have

determined that it should be adopted.
      Accordingly, it is now ORDERED as follows:1. The Report and

Recommendation (ECF No. 21) is adopted and incorporated by reference

in this order.

      2. The Clerk shall enter judgment stating, “Respondent’s motion to

dismiss (ECF No. 19) is GRANTED and the petition for writ of habeas

corpus (ECF No. 4) is DISMISSED. Any certificate of appealability is

DENIED and leave to appeal in forma pauperis is also DENIED.”

      3. The Clerk shall close the file.

      DONE AND ORDERED on this 16th day of May, 2019.


                              s/L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE
